Name: Commission Regulation (Euratom) No 944/89 of 12 April 1989 laying down maximum permitted levels of radioactive contamination in minor foodstuffs following a nuclear accident or any other case of radiological emergency
 Type: Regulation
 Subject Matter: foodstuff;  electrical and nuclear industries;  deterioration of the environment;  health
 Date Published: nan

 Avis juridique important|31989R0944Commission Regulation (Euratom) No 944/89 of 12 April 1989 laying down maximum permitted levels of radioactive contamination in minor foodstuffs following a nuclear accident or any other case of radiological emergency Official Journal L 101 , 13/04/1989 P. 0017 - 0018 Finnish special edition: Chapter 15 Volume 9 P. 0056 Swedish special edition: Chapter 15 Volume 9 P. 0056 *****COMMISSION REGULATION (Euratom) No 944/89 of 12 April 1989 laying down maximum permitted levels of radioactive contamination in minor foodstuffs following a nuclear accident or any other case of radiological emergency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Regulation (Euratom) No 3954/87 of 22 December 1987 laying down maximum permitted levels of radioactive contamination of foodstuffs and of feedingstuffs following a nuclear accident or any other case of radiological emergency (1), and in particular Article 7 thereof, Whereas, in accordance with Regulation (Euratom) No 3954/87, the Commission shall adopt a list of minor foodstuffs, together with the maximum levels of radioactive contamination to be applied thereto; Whereas, the group of experts appointed by the Scientific and Technical Committee pursuant to Article 31 of the Euratom Treaty has been consulted; Whereas the foodstuffs to be considered are those of minor dietary importance which make only a marginal contribution to food consumption by the population; Whereas foodstuffs for inclusion in the list of minor foodstuffs must be identified by means of their combined nomenclature code number and description set out in Commission Regulation (EEC) No 3174/88 of 21 September 1988 amending Annex 1 to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2); Whereas the ad hoc Committee, instituted by Council Regulation (Euratom) No 3954/87 has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The list of minor foodstuffs established pursuant to Article 7 of Regulation (Euratom) No 3954/87 is set out in the Annex. Article 2 For the minor foodstuffs given in the Annex, the maximum permitted levels to be applied are 10 times those applicable to 'other foodstuffs except minor foodstuffs' fixed in the Annex of Regulation (Euratom) No 3954/87 or pursuant to Regulations adopted on the basis of Article 3 of that Regulation. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1989. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No L 371, 30. 12. 1987, p. 11. (2) OJ No L 298, 31. 10. 1988, p. 1. ANNEX List of minor foodstuffs 1.2 // // // CN code // Description // // // 0703 20 00 // Garlic (fresh or chilled)) // 0709 52 00 // Truffles (fresh or chilled) // 0709 90 40 // Capers (fresh or chilled) // 0711 30 00 // Capers (provisionally preserved, but unsuitable in that state for immediate consumption) // 0712 30 00 // Truffles (dried, whole, cut, sliced, broken or in powder, but not further prepared) // 0714 // Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets; sago pith // 0814 00 00 // Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions // 0903 00 00 // MatÃ © // 0904 // Pepper of the genus Piper; dried or crushed of ground fruits of the genus Capsicum or of the genus Pimenta // 0905 00 00 // Vanilla // 0906 // Cinnamon and cinnamon-tree flowers // 0907 00 00 // Cloves (whole fruit, cloves and stems) // 0908 // Nutmeg, mace and cardamons // 0909 // Seeds of anise, badian, fennel, coriander, cumin or caraway; juniper berries // 0910 // Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices // 1106 20 // Flour and meal of sago, roots or tubers of heading No 0714 // 1108 14 00 // Manioc (cassava) starch // 1210 // Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets; lupulin // 1211 // Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered // 1301 // Lac; natural gums, resins, gum-resins and balsams // 1302 // Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products // 1504 // Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified // 1604 30 // Caviar and caviar substitutes // 1801 00 00 // Cocoa beans, whole or broken, raw or roasted // 1802 00 00 // Cocoa shells, husks, skins and other cocoa waste // 1803 // Cocoa paste, whether or not defatted // 2003 20 00 // Truffles (prepared or preserved otherwise than by vinegar or acetic acid) // 2006 00 // Fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallized) // 2102 // Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders // 2936 // Provitamins and vitamins, natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent // 3301 // Essential oils (terpeneless or not), including concretes and absolutes; resinoids; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils // //